Citation Nr: 0524446	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  99-03 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic low back pain with compression fractures and 
spondylosis of the lower thoracic and upper lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent 
for lower leg pruritis due to an undiagnosed illness.

3.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a left ankle 
sprain.

5.  Entitlement to service connection for a skin abrasion of 
the coccyx.

6.  Entitlement to service connection for a right hand 
injury.

7.  Entitlement to an initial rating in excess of 10 percent 
for shortness of breath secondary to chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1989 until January 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

These matters were previously before the Board in January 
2001 and November 2004.  On those occasions, a remand was 
ordered to accomplish additional development.

Finally, it is noted that, in his November 2002 substantive 
appeal, the veteran had requested a hearing with a Veterans 
Law Judge sitting at the local RO.  However, in subsequent 
correspondence dated in February 2003, he withdrew such 
request for a hearing.

The issue of entitlement to an initial rating in excess of 10 
percent for shortness of breath secondary to chronic 
obstructive pulmonary disease is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the veteran's 
service-connected compression fractures and spondylosis of 
the lower thoracic spine and upper lumbar spine have been 
manifested by complaints of pain productive of no more than 
moderate limitation of motion of the thoracolumbar spine, 
without vertebral body deformity or objective evidence of 
muscle spasm.

2.  Throughout the rating period on appeal, the veteran's 
lower leg pruritis has been manifested by complaints of 
constant itching; objectively, the evidence reveals lesions 
accompanied by ulceration and crusting, covering 
approximately 40 percent of the veteran's lower right 
extremity and a significantly smaller portion of the lower 
left extremity, treated by no more than topical therapy over 
the past 12 months.  

3.  The competent evidence reveals normal male pattern 
baldness, with no diagnosis of any current disability 
manifested by hair loss.  

4.  The competent evidence fails to demonstrate a current 
disability of the left ankle.

5.  The competent evidence fails to demonstrate any 
complaints or chronic abnormal findings relating to a skin 
abrasion of the coccyx.

6.  The competent evidence establishes that the veteran's 
median nerve entrapment of the right hand is causally related 
to active duty.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 for chronic low back pain with compression 
fractures and spondylosis of the lower thoracic and upper 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5292 and 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5237, 5242 (as in effect from September 26, 
2003).

2.  The criteria for entitlement to an initial evaluation of 
30 percent for lower leg pruritis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7806 (as in effect prior to 
August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).

3.  A disability manifested by hair loss was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

4.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

5.  Chronic residuals of a skin abrasion of the coccyx were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

6.  Median and ulnar nerve entrapment of the right wrist were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of his/her and VA's respective duties for 
obtaining evidence.  

It is noted that the January 2005 letter did not reference 
the veteran's right hand claim.  However, an earlier March 
2001 letter did address that issue.  Such March 2001 letter, 
when viewed in conjunction with the April 2005 statement of 
the case, 
is found to satisfy VA's duty to apprise the veteran of the 
types of evidence required to substantiate the claim(s) and 
of his/her and VA's respective duties for obtaining evidence.  
This finding does not prejudice the veteran, especially in 
light of the Board's favorable disposition of this issue.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, an April 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Furthermore, documents associated with a disability 
determination of the Social Security Administration (SSA) are 
of record.  Additionally, the veteran's statements in support 
of his appeal are affiliated with the claims folder.  The 
Board has carefully reviewed such  statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

I.  Increased rating- chronic low back pain

The veteran is claiming entitlement to an increased initial 
rating.  Disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (rating schedule), which is based upon the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 C.F.R. § 4.1.  In addition, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  In determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Moreover, an appeal from the initial 
assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The present disability is musculoskeletal in nature.  In this 
vein, it is noted that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

The veteran is currently assigned a 20 percent evaluation for 
chronic low back pain with compression fractures and 
spondylosis of the lower thoracic and upper lumbar spine.  At 
the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The veteran was initially rated for his low back disability 
by analogy to lumbosacral strain, pursuant to Diagnostic Code 
5295.  That Code section, as in existence prior to September 
26, 2003, provided a 20 percent rating where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

The Board has reviewed the evidence of record and finds no 
support for the next-higher 40 percent evaluation under the 
old version of Diagnostic Code 5295.  Indeed, while the 
veteran is shown to be taking Flexural, the evidence of 
record fails to demonstrate muscle spasm on objective 
examination.  To the contrary, an April 1998 VA outpatient 
treatment report indicates an absence of muscle spasm.  There 
was also no muscle spasm demonstrated upon VA examination in 
July 1998, April 2002 and January 2003.   

In further concluding that the next-higher 40 percent rating 
under the old version of Diagnostic Code 5295 is not 
appropriate, the Board notes that no findings of positive 
Goldthwaite sign have been made.   Similarly, the evidence 
fails to show listing of whole spine to opposite side.  
Rather, VA examination in April 2002 showed normal lumbar 
lordosis.  Moreover, there is no showing of marked limitation 
of forward bending in standing position.  Indeed, at worst 
the evidence demonstrates 50 degrees of forward flexion on 
active motion, as demonstrated upon VA examination in April 
2002 and January 2003.  Finally, while there is decreased 
lateral motion, there is no showing of loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or any abnormal mobility on forced motion.  
Indeed, magnetic imaging of the lumbar spine in August 2002 
revealed normal vertebral body heights, alignment and 
intervertebral disc heights.  There was posterior central 
disc herniation with minimal effacement of the dorsal sac at 
L5-S1.  However, this involves the lower lumbar spine and not 
the location of the service-connected lower thoracic and 
upper lumbar spine.

Based on the foregoing, an increased evaluation under the old 
version of Diagnostic Code 5295 is not justified.  

The Board has also considered whether any other Diagnostic 
Codes prior to September 26, 2003, could serve as a basis for 
an increased rating.  One potentially applicable Code section 
is Diagnostic Code 5292, concerning lumbar spine limitation 
of motion.  Under that Code section, a 40 percent evaluation 
applies for severe limitation of motion.  

In the present case, a VA examination performed in July 1998 
showed that the veteran had flexion to 80 degrees, extension 
to 15 degrees, lateral flexion to 25 degrees, and rotation to 
30 degrees, bilaterally.  Upon subsequent examination in 
April 2002, the veteran had active flexion to 50 degrees, 
with pain at the end of motion, extension to 15 degrees with 
pain at the end of motion, lateral flexion to 10 degrees, 
bilaterally, with no complaints, and rotation to 10 degrees, 
bilaterally, with no complaints.  Findings at a January 2003 
VA examination mirrored those noted in April 2002.    

The Board finds that the above evidence reflects no more than 
moderate limitation of motion of the lumbar spine, precluding 
an increased rating under the old version of Diagnostic Code 
5292.  In reaching this conclusion, the Board has considered 
the veteran's consistent complaints of low back pain.  It is 
acknowledged that he is taking various pain medications, such 
as Naprosyn and Darvocet to manage his pain, as noted in the 
April 1998 VA examination report.  That report also noted 
that the veteran could not run due to his low back 
disability.  Additionally, it is recognized that his low back 
pain is aggravated by prolonged sitting or walking.  
Moreover, as indicated in a November 2002 outpatient 
treatment record, the veteran's low back pain was also 
bothered by  driving, lifting, bending, stooping, coughing 
and sneezing.  In that record it was noted that his pain 
sometimes woke him at night.  

Despite the above complaints, the objective evidence reveals 
a disability picture that most closely approximates his 
current 20 percent evaluation, even accounting for  
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability.  Indeed, the April 
2002 and January 2003 VA examinations showed that the veteran 
walked well and had good posture.  Nothing in the record 
indicates any use of assistive devices for ambulation.  
Moreover, the VA examiner stated that there was no evidence 
of weakened movement or excess fatigability during the 
examinations.  There was also no evidence of any functional 
impairment as a result of the veteran's complaints of pain.    
 
The Board has considered whether any other alternate 
Diagnostic Code sections, as in effect prior to September 26, 
2003, may afford an increased rating here.  While the veteran 
does have vertebral fractures here, there is no cord 
involvement, or vertebral body deformity, such as to justify 
an additional and/or a higher rating under Diagnostic Code 
5285.  Further, as there is no showing of ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  
Moreover, while the medical evidence contains some neurologic 
complaints and findings, Diagnostic Code 5293 (intervertebral 
disc syndrome) is similarly inapplicable.  Indeed, nothing in 
the record suggests degenerative disc disease of the upper 
lumbar spine.  It is observed that, during the pendency of 
this appeal, the veteran has been granted service connection 
for degenerative disc disease of the cervical spine and has 
been shown to have degenerative disc disease of the lower 
lumbar spine at L5-S1.  As there is no showing of separate 
and distinct neurologic symptoms caused by the veteran's 
chronic low back pain with compression fractures and 
spondylosis of the lower thoracic and upper lumbar spine, 
consideration of Diagnostic Code 5293 for the lumbar 
disability would not afford a higher rating.  

Based on the foregoing, then, there is no basis for an 
increased evaluation for the veteran's chronic low back pain 
with compression fractures and spondylosis of the lower 
thoracic and upper lumbar spine prior to September 23, 2002.

The Board notes that effective September 23, 2002 and 
September 26, 2003, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  However, as discussed above, there is no 
showing of neurologic symptoms attributable to the service-
connected lower thoracic and upper lumbar spine disability to 
warrant consideration of 5293 here.  Thus, the provisions of 
Diagnostic Code 5293, as in effect prior to September 23, 
2002, from September 23, 2002 through September 25, 2003, and 
from September 26, 2003, are not for application in the 
present case.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, 
a 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

An evaluation of 40 percent is warranted for forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. 

The evidence of record fails to indicate limitation of motion 
of the thoracolumbar spine to 30 degrees or less.  Moreover, 
there is no showing of ankylosis of the entire thoracolumbar 
spine.  As such, the criteria for the next-higher 40 percent 
evaluation under the General Rating Formula for Diseases and 
Disabilities of the Spine have not been satisfied.  Again, in 
reaching this determination, the Board has considered 
additional functional limitation due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  For the reasons 
already discussed, the veteran's disability picture is 
properly reflected by the current 20 percent evaluation, and 
the extent of his additional functional limitation does not 
warrant the next-higher rating here.  

In conclusion, the veteran's chronic low back pain with 
compression fractures and spondylosis of the lower thoracic 
and upper lumbar spine is appropriately reflected by a 20 
percent evaluation over the entire appeal period.  There is 
no basis for an increased rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  Increased rating- Lower leg pruritis

The veteran is currently assigned a 10 percent evaluation for 
lower leg pruritis.  At the outset, it is observed that the 
schedular criteria for skin disabilities have undergone 
revision during the pendency of this appeal, effective August 
30, 2002.  Each version of the law has been considered and 
the Board concludes that, for the entirety of the claims 
period a rating of 30 percent is appropriate.  Neither 
version of the law provides a basis for a rating in excess of 
30 percent.  

Prior to August 30, 2002, Diagnostic Code 7806, concerning 
eczema, provided a 10 percent evaluation for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was warranted where 
the evidence demonstrated constant exudation or itching, with 
extensive lesions or marked disfigurement.  A 50 percent 
evaluation is warranted where the evidence shows ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

The Board has reviewed the evidence of record and finds 
support for the next higher 30 percent evaluation under the 
old version of Diagnostic Code 7806.  Indeed, at the April 
2002 VA examination, the veteran reported constant itching 
which was not relieved by topical medication.  Moreover, the 
objective evidence also indicates a disability picture beyond 
that contemplated by the currently assigned 10 percent 
rating.  For example, a December 1997 VAX revealed multiple 
rashes on both lower legs.  A July 1998 VAX showed 
erthyematous annular and geometrically irregular lesions 
between the knee and ankle especially on the anterior and 
lateral aspect of the bilateral legs.  Some such lesions were 
central ulcerations with crust.  Additionally, there were 
other lesions that had healed and left post-inflammatory 
macules, all in the lower legs.  That report further noted 
lost hair on the lateral aspect of the lower legs.  Finally, 
the most recent examination in April 2002 noted that the 
veteran indicated pus bumps continued to occur, and that his 
rash was "somewhat disfiguring."   

While the Board finds that the next-higher 30 percent 
evaluation is warranted over the entire appeal period prior 
to August 30, 2002, a rating in excess of that amount is not 
for application.  Indeed, there is no showing of extensive 
crusting or exfoliation.  Moreover, as the veteran's rash is 
typically covered by his clothing, it is not found to be 
exceptionally repugnant.  The Board does note that it was 
described as "mildly disfiguring" by the VA examiner in 
April 2002.  However, such is contemplated in the 30 percent 
rating.  

The Board has also considered whether any alternate 
Diagnostic Codes, as in effect prior to August 30, 2002, 
allow for a rating in excess of 30 percent for the veteran's 
lower leg pruritis.  However, as the no alternate Diagnostic 
Codes prior to August 30, 2002, are found to be relevant to 
the veteran's disability.

The Board will now consider the revised version of 38 C.F.R. 
§ 4.118, effective August 30, 2002.  

Under the revised version of the skin rating criteria, 
effective August 30, 2002, Diagnostic Code 7806, a10 percent 
rating applies where the condition affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-week 
period.  A 30 percent rating is for application where the 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly during the past 12-month period.  Finally, a 60 
percent evaluation applies where more than 40 percent of the 
entire body, or more than 40 percent of exposed areas are 
affected; or, constant or near-constant systematic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

The Board finds that a 30 percent evaluation is also 
warranted for the veteran's lower leg pruritis under the 
criteria effective August 30, 2002.  Indeed, per the April 
2002 VA examination, the veteran's rash covered 30 percent of 
his right lower leg.  While the examination report indicated 
that the rash was less extensive on the left leg, the overall 
disability picture is nevertheless consistent with a 30 
percent evaluation.  The Board notes that in reaching this 
conclusion, the preponderance of the evidence is in support 
of the claim, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

While a 30 percent evaluation is found to be appropriate 
under the revised criteria of Diagnostic Code 7806, a rating 
in excess of that amount is not warranted.  Indeed, the 
veteran's rash covers less than 40 percent of his entire body 
and less than 40 percent of the lower legs.  Moreover, the 
evidence fails to demonstrate constant or near-constant 
systematic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Finally, 
there are no other relevant Codes sections, as revised 
effective August 30, 2002, under which a rating in excess of 
30 percent is justified.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.



III.  Service connection

The veteran is claiming entitlement to service connection for 
hair loss.  According to the law, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  Service connection- hair loss

In the present case, the service medical records are absent 
any complaints of, or treatment for, hair loss.  Moreover, 
there are no current findings consistent with a disability 
manifested by hair loss.  In so stating, the Board 
acknowledges lay statements observing the veteran's loss of 
hair.  The Board further acknowledges a July 1998 VA 
examination report noting hair loss and alopecia on the crown 
of the scalp, as well as bilateral recession of the hair line 
in the temporal, frontal area of the anterior scalp.  
Moreover, an April 2002 VA examination in April 2002 showed a 
thinning of hair around the vertex with an absence of at 
least 4 inches, resulting in a bifrontal recession over the 
temporal areas of the scalp.  However, there was no aberrant 
manifestation of hair loss.  Rather, as concluded in both 
examination reports, the hair loss was of a normal male 
pattern and no other competent evidence suggests otherwise.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board further notes that the veteran has contended that 
his hair loss is due to an undiagnosed illness incurred while 
serving in the Persian Gulf.  In this vein, it is observed 
that a presumption is set forth for such undiagnosed 
illnesses under 
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Specifically, 
a Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

VA will compensate a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability became manifest during active 
service or not later than September 30, 2011 and by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (as amended by Veterans Education and Benefits Extension 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317).

The above regulations do not afford a basis for a grant of 
service here, even if hair loss could be deemed a "chronic 
qualifying disability" under 38 C.F.R. § 3.317.  Indeed, as 
with any service connection claim, the regulations pertaining 
to presumptive service connection on the basis of an 
undiagnosed illness are predicated on the demonstration of a 
current disability.  Here, the competent evidence reveals 
normal male pattern hair loss.  No actual disability 
manifested by hair loss has been established.  Thus, a grant 
of service connection is not possible here.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, the veteran's claim 
of service connection for hair loss must fail.  The benefit 
sought on appeal is denied.  

B.  Service connection- left ankle sprain

The veteran is claiming entitlement to service connection for 
a left ankle disability.  At the outset, it is noted that 
although the instant claim is musculoskeletal in nature, 
there are no x-ray findings of arthritis such as to invoke 
the chronic disease presumption of 38 C.F.R. § 3.309(a).  As 
such, presumptive service connection is not for application 
in the present case and the Board will immediately address 
the issue of direct service connection on a nonpresumptive 
basis.  

The service medical records do reveal complaints of a twisted 
left ankle in July 1990.  There was minor swelling and 
limited range of motion.  The treatment plan involved use of 
a splint and crutches.  Complaints continued into September 
1990.  However, there was no further left ankle treatment and 
a physical examination in April 1992 was normal.  The veteran 
denied foot trouble in a report of medical history completed 
at that time.  

Following service, there were no complaints regarding the 
left ankle until the veteran's July 1998 VA examination.  At 
that time, the veteran reported left ankle pain with running 
or long walks.  Upon subsequent examination in April 2002, 
the veteran complained that his left ankle clicked at times.

Despite the subjective complaints noted above, VA 
examinations in December 1997, July 1998 and April 2002 all 
showed a normal left ankle with full range of motion.  X-rays 
of the left ankle taken in conjunction with such examinations 
were unremarkable.  Moreover, as noted at the April 2002 
examination, there was no swelling and no evidence of a 
cracking or grinding sensation.  Power against resistance was 
good and there was no pain on motion.  

Based on the above evidence, a grant of service connection is 
not warranted here.  Indeed, the veteran's in-service 
complaints between July 1990 and September 1990 reflect an 
acute and transitory condition that resolved without chronic 
residuals.  This is demonstrated by the absence of in-service 
left ankle complaints subsequent to September 1990.  Further, 
an April 1992 physical examination was normal.  Finally, 
while the post-service evidence contains subjective 
complaints of left ankle pain upon examination in July 1998 
and April 2002, such examinations, as well as evaluation in 
December 1997, show entirely normal findings.  X-rays all 
reflect a normal left ankle.  

In conclusion, the evidence fails to reveal any chronic 
residuals of a left ankle injury in service.  The objective 
evidence shows an entirely asymptomatic left ankle.  As there 
is no showing of a current disability, the claim must be 
denied.
See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



C.  Service connection- skin abrasion of the coccyx

The veteran is claiming entitlement to service connection for 
a skin abrasion of the coccyx.  The service medical records 
do reflect treatment for such a condition in December 1989.  
The veteran noticed such abrasion after performing sit-ups.  
There was no oozing of fluids, no red streaks and no 
crusting.  The service medical records show no follow-up 
complaints or treatment and although an April 1992 
examination contained complaints of skin disease, objective 
examination was normal.  
 
Following service, the veteran received a VA dermatological 
examination in July 1998.  At that time, the complaints and 
findings related only to the scalp and bilateral lower legs.  
There was no indication of any dermatological problem 
involving the coccyx area.  Moreover, upon VA examination in 
April 2002, there were no complaints regarding the coccyx 
area.  As stated by the VA examiner at that time, the skin 
lesion of the coccyx demonstrated in service was not 
"manifesting any morbidity" at present.

Based on the above evidence, a grant of service connection is 
not warranted here.  Indeed, the evidence reveals an acute 
and transitory skin condition of the coccyx area that 
resolved during service without any chronic residuals.  This 
is demonstrated by the absence of in-service skin complaints 
relating to the coccyx subsequent to December 1989.  
Furthermore, post-service outpatient records and VA 
examination reports failed to note any complaints or 
diagnoses pertaining to a skin abrasion of the coccyx.  To 
the contrary, the April 2002 VA examination specifically 
noted that there was no present disability.  

In conclusion, the evidence fails to reveal any chronic 
residuals of a skin abrasion to the coccyx in service.  The 
objective evidence shows an entirely asymptomatic coccyx 
area.  As there is no showing of a current disability, the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

D.  Service connection- right hand injury

The veteran is claiming entitlement to service connection for 
a right hand injury.  
At the outset, it is noted that although the instant claim is 
musculoskeletal in nature, there are no x-ray findings of 
arthritis such as to invoke the chronic disease presumption 
of 38 C.F.R. § 3.309(a).  As such, presumptive service 
connection is not for application in the present case and the 
Board will immediately address the issue of direct service 
connection on a nonpresumptive basis.  

The service medical records do reveal treatment for trauma to 
the right hand in January 1992.  Apparently, the seat of a 5-
ton fell on the veteran's hand.  A small cut was present and 
there was numbness and pain.  Edema was noted.  The diagnosis 
was a contusion of the right hand.  X-rays were within normal 
limits.  The remainder of the service medical records were 
silent as to any complaints or treatment regarding the right 
hand.  Physical examination in April 1992 was normal.  

Following service, VA examination in April 2002 contained 
findings of an EMG study demonstrating bilateral median nerve 
entrapment, and bilateral ulnar nerve entrapment, at the 
wrist, more severe on the right.  The VA examiner expressed 
his belief that such right wrist abnormality was at least as 
likely as not due to the veteran's period of active duty.  
Because such opinion was made following a review of the 
claims folder, and following a thorough objective examination 
of the veteran, it is found to be probative.  Moreover, no 
other competent evidence of record refutes that opinion.  
Finally, there is no indication that the median nerve 
entrapment relates to degenerative disc disease of the 
cervical spine, for which the veteran is already service-
connected.  Indeed, the April 2002 VA examination noted an 
absence of cervical radiculopathy.  Therefore, while the 
Board does acknowledge an absence of right hand complaints 
for some time following the January 1992 injury in service, 
the benefit of the doubt is resolved in the veteran's favor 
as mandated by 38 U.S.C.A. § 5107 and Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for chronic low back pain with compression fractures and 
spondylosis of the lower thoracic and upper lumbar spine is 
denied.  

Throughout the appeal period, entitlement to an initial 
evaluation of 30 percent for lower leg pruritis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for a disability manifested by hair loss 
is denied.

Service connection for a left ankle disability is denied.

Service connection for chronic residuals of a skin abrasion 
of the coccyx is denied.

Service connection for right wrist median and ulnar nerve 
entrapment is granted.


REMAND

It is observed that a January 2005 communication from the 
veteran expresses disagreement with the initial rating 
assignment of a 10 percent rating for shortness of breath 
secondary to chronic obstructive pulmonary disease, awarded 
in an April 2004 rating decision.  Where a statement of the 
case has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing the matter is hereby remanded for 
the following action:

Issue a statement of the case that references the 
April 2004 RO assignment of an initial rating of 10 
percent for shortness of breath secondary to 
chronic obstructive pulmonary disease.  The 
appellant and his representative should be afforded 
the appropriate period to respond.  The appellant 
and his representative are advised that only if a 
timely substantive appeal as to this matter is 
received at the RO will the case be returned to the 
Board for appellate consideration, as appropriate, 
of the issue of entitlement to an initial rating in 
excess of 10 percent for shortness of breath 
secondary to chronic obstructive pulmonary disease.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELLL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


